Per Curiam.

These cases are appeals from an order of the Board of Tax Appeals which modified the allocation of the Local Government Fund made by the Lucas County Budget Commission. They are before this court on a motion by 11 subdivisions, appellees herein, to dismiss the appeals for lack of jurisdiction.
Appellees’ motion is based on two grounds.
After the order of the Board of Tax Appeals was entered, some of the subdivisions involved in the allocation of the fund filed their notice of appeal in the Court of Appeals for Franklin County. This notice of appeal was filed on July 3,1967. Thereafter, certain parties to the proceedings before the board filed notices of appeal in the Supreme Court on July 5 and 6. It is appellees’ position that because of the prior filing in the Court of Appeals that court obtained jurisdiction and that the Supreme Court is thereby excluded from obtaining jurisdiction.
Section 5717.04, Revised Code, provides in part: ■
“The proceeding to obtain a reversal, vacation, or modification of a decision of the Board of Tax Appeals shall be by appeal to the Supreme Court or the Court of Appeals for the county in which the property taxed is situate or in which the taxpayer resides. If the taxpayer is a corporation, then the proceeding to obtain such reversal, vacation, or modification shall be by appeal to the Supreme Court or to the Court of Appeals for the county in which the property taxed is situate, or the county of residence of the agent for service of process, tax *49notices, or demands, or the county in which the corporation has its principal place of business. In all other instances, the proceeding to obtain such reversal, vacation, or modification shall be by appeal to the Court of Appeals for Franklin County.
<< * * #
< < * * # C01irt which notice of appeal is first filed shall
have exclusive jurisdiction of the appeal.”
This, of course, is merely a codification of the rule of law that where there are two courts of concurrent jurisdiction the court in which jurisdiction is first invoked obtains jurisdiction of the entire matter and other courts are excluded therefrom. 14 Ohio Jurisprudence 2d 563 and 568, Courts, Sections 149 and 153.
The jurisdiction of the Court of Appeals having been first invoked in this cause, it obtained exclusive jurisdiction over the appeals and the Supreme Court is excluded therefrom.
In view of our conclusion, it is unnecessary to consider the additional argument made in support of the motion, i. e., that, under the provisions of Section 5717.04, exclusive jurisdiction to consider this type of appeal is vested in the Court of Appeals for Franklin County.
The appellees’ motion to dismiss is sustained and the appeals are dismissed.

Appeals dismissed.

Taft, C. J., Zimmerman, O’Neill, Schneider and Brown, JJ., concur.
Matthias and Herbert, JJ., dissent.